SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

914
CA 15-00256
PRESENT: SCUDDER, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


PAUL K. ISAAC AND PARAMOUNT SETTLEMENT
PLANNING, LLC, PLAINTIFFS-APPELLANTS,

                      V                                            ORDER

MEDICAL LIABILITY MUTUAL INSURANCE COMPANY,
RINGLER ASSOCIATES, INC., BLACK, HOLCOMB,
SMITH & ASSOCIATES, INC., KIPNES CROWLEY
GROUP, LLC, THE PENSION COMPANY, AND JMW
SETTLEMENTS, INC., DEFENDANTS-RESPONDENTS.


LAW OFFICE OF J. MICHAEL HAYES, BUFFALO (J. MICHAEL HAYES OF COUNSEL),
FOR PLAINTIFFS-APPELLANTS.

MANATT, PHELPS & PHILLIPS, LLP, NEW YORK CITY (RONALD G. BLUM OF
COUNSEL), FOR DEFENDANT-RESPONDENT MEDICAL LIABILITY MUTUAL INSURANCE
COMPANY.

HODGSON RUSS LLP, BUFFALO (RYAN J. LUCINSKI OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS BLACK, HOLCOMB, SMITH & ASSOCIATES, INC. AND
KIPNES CROWLEY GROUP, LLC.

CONNORS & VILARDO, LLP, BUFFALO (LAWLOR F. QUINLAN, III, OF COUNSEL),
FOR DEFENDANT-RESPONDENT THE PENSION COMPANY.

LANDMAN CORSI BALLAINE & FORD P.C., NEW YORK CITY (MARK S. LANDMAN OF
COUNSEL), FOR DEFENDANT-RESPONDENT JMW SETTLEMENTS, INC.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Walker, A.J.), entered April 23, 2014. The order granted the
motions of defendants to dismiss the second amended complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    October 2, 2015                     Frances E. Cafarell
                                                Clerk of the Court